Citation Nr: 0908812	
Decision Date: 03/10/09    Archive Date: 03/17/09

DOCKET NO.  05-33 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for degenerative disc disease with herniated 
nucleus pulposus at L4-S1, for the period from December 21, 
2004 through February 25, 2007.

2.  Entitlement to an initial disability rating in excess of 
20 percent for degenerative disc disease with herniated 
nucleus pulposus at L4-S1, for the period beginning on 
February 26, 2007.

3.  Entitlement to an initial disability rating in excess of 
10 percent for radiculopathy of the left lower extremity.

4.  Entitlement to an initial disability rating in excess of 
10 percent for right shoulder separation/Bankart lesion.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission

ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1999 to 
December 2004.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from December 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

In a May 2007 rating decision, the RO increased the rating 
for the Veteran's service-connected degenerative disc disease 
with herniated nucleus pulposus at L4-S1 to 20 percent, 
effective February 26, 2007.  However, as that grant did not 
represent a total grant of benefits sought on appeal, the 
claim for increase remains before the Board.  AB v. Brown, 6 
Vet. App. 35 (1993).

The Veteran was scheduled to present testimony before a 
traveling Veterans Law Judge in December 2008.  However, the 
Veteran failed to report to the hearing.  As the record does 
not contain further explanation as to why the Veteran failed 
to report to the hearing, or a request to reschedule the 
hearing, the Board deems the Veteran's request for such a 
hearing to be withdrawn.  See 38 C.F.R. § 20.704 (2008).


FINDINGS OF FACT

1.  From December 21, 2004 through February 25, 2007, the 
competent medical evidence of record demonstrates that the 
Veteran's degenerative disc disease with herniated nucleus 
pulposus at L4-S1 was characterized by pain, forward flexion 
limited to 70 degrees at worst, and combined range of motion 
of the thoracolumbar spine limited to 190 degrees at worst, 
and was not productive of muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  In addition, for that time period, there is no 
clinical evidence that the Veteran's low back disability 
resulted in any incapacitating episodes requiring bed rest.

2.  Beginning on February 26, 2007, the competent medical 
evidence of record demonstrates that the Veteran's 
degenerative disc disease with herniated nucleus pulposus at 
L4-S1 has been characterized by pain and forward flexion 
limited to 48 degrees at worst, and has not been productive 
of favorable or unfavorable ankylosis of the entire 
thoracolumbar spine.  In addition, for that time period, 
there is no clinical evidence that the Veteran's low back 
disability has resulted in any incapacitating episodes 
requiring bed rest.

3.  The competent medical evidence of record demonstrates 
that the Veteran's radiculopathy of the left lower extremity 
is manifested by pain and symptoms productive of no more than 
mild incomplete paralysis of the sciatic nerve in the left 
lower extremity.

4.  The competent medical evidence of record demonstrates 
that the Veteran's right shoulder separation/Bankart lesion 
is manifested by pain, with impairment that is not productive 
of either dislocation of the clavicle or scapula or of 
nonunion with loose movement.  In addition, there is no 
clinical evidence that this disability has resulted in at 
least moderately severe impairment of function of the right 
shoulder, ankylosis of scapulohumeral articulation, 
limitation of motion of the right arm at least at shoulder 
level, or any other impairment of the humerus.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess 
of 10 percent for degenerative disc disease with herniated 
nucleus pulposus at L4-S1 have not 
been met for the period from December 21, 2004 through 
February 25, 2007.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. § 4.71a, Diagnostic Codes 5242, 5243 
(2008).

2.  The criteria for an initial disability rating in excess 
of 20 percent for degenerative disc disease with herniated 
nucleus pulposus at L4-S1 have not been met for the period 
beginning on February 26, 2007.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. § 4.71a, Diagnostic Codes 
5242, 5243 (2008).

3.  The criteria for an initial disability rating in excess 
of 10 percent for radiculopathy of the left lower extremity 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. § 4.124a, Diagnostic Code 8720 (2008).

4.  The criteria for an initial disability rating in excess 
of 10 percent for right shoulder separation/Bankart lesion 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. § 4.71a, Diagnostic Code 5203 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

The notice requirements of the VCAA require VA to notify the 
Veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what 
subset of the necessary information or evidence, if any, VA 
will attempt to obtain.  38 C.F.R. § 3.159(b) (2008).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the Veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  VCAA notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO&IC).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of 
VCAA notice is harmless if the errors are not prejudicial to 
the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule); see also Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

In this case, the appeal arises from the initial award of 
service connection for the Veteran's degenerative disc 
disease with herniated nucleus pulposus at L4-S1, 
radiculopathy of the left lower extremity, and right shoulder 
separation/Bankart lesion.  Preadjudication VCAA notice was 
provided in a November 2004 letter, which advised the Veteran 
of what information and evidence is needed to substantiate a 
claim for service connection, as well as what information and 
evidence must be submitted by him and what information and 
evidence will be obtained by VA.  A June 2006 letter advised 
the Veteran of the evidence needed to substantiate a claim 
for a higher rating and the distribution of duties in 
obtaining such evidence.  Letters in March 2006 and May 2008 
also advised the Veteran of how disability evaluations and 
effective dates are assigned, and the type of evidence which 
impacts those determinations.  The case was last adjudicated 
in June 2008.

In any event, in Dingess the Court held that in cases in 
which service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service connection claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that 
the notice is intended to serve has been fulfilled.  Dingess, 
19 Vet. App. at 490-91; see also 38 C.F.R. § 3.159(b)(3)(i) 
(2008).  Thus, because the notice that was provided before 
service connection was granted was sufficient, VA's duty to 
notify in this case has been satisfied.  See generally Turk 
v. Peake, 21 Vet. App. 565 (2008) (where a party appeals from 
an original assignment of a disability rating, the claim is 
classified as an original claim, rather than as one for an 
increased rating); see also Shipwash v. Brown, 8 Vet. App. 
218, 225 (1995); see also Fenderson v. West, 12 Vet. App. 119 
(1999) (establishing that initial appeals of a disability 
rating for a service-connected disability fall under the 
category of "original claims").

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file include the 
Veteran's service treatment records, post-service VA 
treatment records, and VA examination reports.

As discussed above, the VCAA provisions have been considered 
and complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process by responding to notices 
and by providing argument regarding his claims.  Thus, the 
Veteran was provided with a meaningful opportunity to 
participate in the claims process and has done so.  Any error 
in the sequence of events or content of the notices is not 
shown to have affected the essential fairness of the 
adjudication or to cause injury to the Veteran.  See Sanders, 
487 F.3d 881.  Therefore, any such error is harmless and does 
not prohibit consideration of these matters on the merits.  
See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).


Analysis

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting these decisions, there 
is no requirement that the evidence submitted by the Veteran 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claims and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2008).  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2 (2008); resolving any reasonable doubt regarding the 
degree of disability in favor of the claimant, 38 C.F.R. 
§ 4.3 (2008); where there is a question as to which of two 
evaluations apply, assigning a higher of the two where the 
disability picture more nearly approximates the criteria for 
the next higher rating, 38 C.F.R. § 4.7 (2008); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disability upon the 
person's ordinary activity, 38 C.F.R. § 4.10 (2008).  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the claimant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability, separate ratings can 
be assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2008); see also 38 C.F.R. §§ 4.45, 4.59 (2008).


Degenerative Disc Disease with Herniated Nucleus Pulposus at 
L4-S1

The Veteran contends that he is entitled to a higher initial 
disability rating for degenerative disc disease with 
herniated nucleus pulposus at L4-S1.  Such disability has 
been rated under 38 C.F.R. § 4.71a, Diagnostic Code 5242 as 
10 percent disabling (for the period from December 21, 2004 
through February 25, 2007) and as 20 percent disabling (for 
the period beginning on February 26, 2007).

The General Rating Formula for Diseases and Injuries of the 
Spine provides that, with or without symptoms such as pain, 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease, the following ratings will 
apply.  A 10 percent evaluation requires evidence of forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height.  A 20 percent 
evaluation requires evidence of forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour, such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 40 percent evaluation 
requires evidence of forward flexion of the thoracolumbar 
spine to 30 degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine.  A 50 percent evaluation is 
warranted for unfavorable ankylosis of the entire 
thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 5242 
(2008).  Note (1) provides that any associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, should be evaluated separately, 
under an appropriate diagnostic code.  Id.

Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, the following ratings will 
apply.  A 10 percent evaluation requires evidence of 
incapacitating episodes having a total duration of at least 
one week but less than two weeks during the past 12 months.  
A 20 percent evaluation requires evidence of incapacitating 
episodes having a total duration of at least two weeks but 
less than four weeks during the past 12 months.  A 40 percent 
evaluation requires evidence of incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past 12 months.  A 60 percent evaluation 
requires evidence of incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.  38 
C.F.R. § 4.71a, Diagnostic Code 5243 (2008).  Note (1) states 
that an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome which requires 
bed rest prescribed by a physician and treatment by a 
physician.  Id.

Turning to the evidence, the Veteran's service treatment 
records reflect complaints and treatment of chronic low back 
pain, beginning in October 2002.  A February 2003 in-service 
lumbar spine MRI showed normal alignment and normal height of 
vertebral bodies, but also showed disc disease at the L4-L5 
and L5-S1 levels.  In March 2004, during a Medical Board 
examination, the Veteran's active range of motion in his back 
was noted to be full.  An April 2004 service treatment record 
showed that the Veteran's active range of motion of his low 
back measured 95 degrees of flexion, 25 degrees of extension, 
50 degrees of left lateral flexion, 45 degrees of right 
lateral flexion, 55 degrees of left rotation (decreasing to 
50 degrees upon repetition), and 50 degrees of right rotation 
(decreasing to 45 degrees upon repetition); other than the 
measurements indicated, there was no decrease in range of 
motion upon repetition.

The Veteran underwent a VA examination in November 2004, 
prior to being discharged from service.  On that occasion, it 
was noted that he had a history of degenerative disc disease 
as well as low back pain beginning in October 2002.  It was 
also noted that he did not have any associated bowel or 
bladder problems.  The Veteran reported getting flare-ups of 
low back pain in response to prolonged standing, walking, and 
lifting heavy weight, and such flare-ups were relieved by 
stretching and pain medication.  He also reported that he had 
trouble sleeping because of his low back pain.  Physical 
examination revealed tenderness over the lumbosacral spine.  
Range of motion of his low back measured 70 degrees of 
flexion, 20 degrees of extension, 30 degrees of lateral 
flexion bilaterally, and 20 degrees of rotation bilaterally.  
It was noted that this range of motion was not painful and 
that repeated and resisted motion did not cause any change in 
the range of motion.  The Veteran's gait was normal and he 
used no ambulatory aids.  He was diagnosed with degenerative 
disc disease with herniated nucleus pulposus at L4-S1.

Following discharge from service, VA treatment records dated 
from March 2005 through March 2006 show ongoing complaints 
and treatment of chronic low back pain.  An October 2005 VA 
MRI of the lumbar spine showed mild upper lumbar degenerative 
disc disease and severe degenerative disc disease at L4-L5 
and L5-S1.

The Veteran underwent a VA examination in February 2006.  On 
that occasion, the Veteran had low back pain that was 
minimal, with no flare-ups.  It was noted that he had no 
bowel or bladder incontinence.  He had a normal gait and 
utilized no brace.  It was also noted that he had had no 
incapacitating episodes within the last 12 months.  Physical 
examination revealed tenderness over the left posterior 
superior iliac spine and paraspinous muscles, though he had 
no spasm in the paraspinous muscles.  Range of motion 
measured 90 degrees of flexion (without pain), 30 degrees of 
extension (with pain throughout), 30 degrees of left lateral 
flexion (with pain at 20 to 30 degrees), 30 degrees of right 
lateral flexion (without pain), 30 degrees of left rotation 
(with pain at 30 degrees), and 30 degrees of right rotation 
(with pain at 30 degrees).  There was no additional 
limitation following repetitive use, and there was no effect 
of incoordination or fatigue on his spine function.  The 
Veteran was diagnosed with lumbar radiculopathy.

In a February 2006 VA treatment record, it was noted that the 
Veteran described his low back pain as mostly episodic over 
the past few months, while still having a baseline pain, with 
exacerbations averaging once or twice per month and lasting 
for three to five days each time.  These flare-ups were 
exacerbated by prolonged standing and sitting and relieved by 
stretching exercises (especially in a fetal position).  
However, there is no indication that the Veteran was 
prescribed bed rest during such episodes.  On that same 
occasion in February 2006, the Veteran denied any bladder or 
bowel dysfunction; he ambulated with no assistive devices; 
and range of motion testing of his low back revealed full 
flexion, limited extension, and full rotation (though no 
specific measurements were provided).

The Veteran was afforded another VA examination on February 
26, 2007.  On that occasion, the Veteran complained of 
mechanical low back pain at a level 8 out of 10.  He stated 
that he was most comfortable standing and that he could only 
sit for ten to fifteen minutes because of his low back pain.  
He denied missing any days of work or school because of his 
back.  At that time, he was taking two different medications 
for his low back pain.  The Veteran walked without any 
difficulty or gait abnormality and used no cane, brace, or 
other orthopedic assistive devices.  Physical examination 
revealed tenderness of L4, L5, and S1 spinous processes, 
tenderness of the left-sided lumbosacral myofascia, and 
tenderness of the left sciatic notch.  There was normal 
lumbar lordosis, no scoliosis, no spasm, and no sacral iliac 
joint tenderness.  Active range of motion testing of the 
lumbar spine was repeated three times, resulting in the 
following measurements: 50, 60, and 48 degrees of forward 
flexion; 20, 20, and 20 degrees of extension; 30, 30, and 30 
degrees of left lateral flexion; 20, 26, and 28 degrees of 
right lateral flexion; 30, 30, and 30 degrees of left 
rotation; and 30, 30, and 30 degrees of right rotation.  
There was no weakness, fatigability, or loss of coordination 
on range of motion testing.  The Veteran was assessed with 
lumbar degenerative disc disease.

Having carefully considered the Veteran's contentions in 
light of the evidence of record and the applicable law, the 
Board finds that the Veteran's degenerative disc disease with 
herniated nucleus pulposus at L4-S1, for the period from 
December 21, 2004 through February 25, 2007, is appropriately 
evaluated as 10 percent disabling.  For that time period, the 
objective findings of record do not reflect evidence of 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, combined range 
of motion of the thoracolumbar spine not greater than 120 
degrees; or, muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  38 
C.F.R. § 4.71a, Diagnostic Code 5242 (2008).  In addition, 
for that time period, there is no clinical evidence that the 
Veteran's low back disability resulted in any incapacitating 
episodes requiring bed rest prescribed by a physician.  38 
C.F.R. § 4.71a, Diagnostic Code 5243 (2008).

In addition, for the period from December 21, 2004 through 
February 25, 2007, the Veteran's forward flexion of the 
thoracolumbar spine was shown to be, at worst, 70 degrees 
when considering complaints of pain.  In addition, during 
that period, the Veteran's combined range of motion of the 
thoracolumbar spine was shown to be, at worst, 190 degrees 
when considering complaints of pain.  Thus, even considering 
the Veteran's subjective complaints of pain, the medical 
evidence of record does not support any additional limitation 
of motion in response to repetitive motion that would support 
an evaluation in excess of the 10 percent assigned for the 
period from December 21, 2004 through February 25, 2007.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2008); see also 38 C.F.R. §§ 4.45, 4.59 (2008).

Having carefully considered the Veteran's contentions in 
light of the evidence of record and the applicable law, the 
Board finds that the Veteran's degenerative disc disease with 
herniated nucleus pulposus at L4-S1, for the period beginning 
on February 26, 2007, is appropriately evaluated as 20 
percent disabling.  For that time period, the objective 
findings of record do not reflect evidence of forward flexion 
of the thoracolumbar spine to 30 degrees or less; or, 
favorable or unfavorable ankylosis of the entire 
thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 5242 
(2008).  In addition, for that time period, there is no 
clinical evidence that the Veteran's low back disability has 
resulted in any incapacitating episodes requiring bed rest 
prescribed by a physician.  38 C.F.R. § 4.71a, Diagnostic 
Code 5243 (2008).

In addition, for the period beginning on February 26, 2007, 
the Veteran's forward flexion of the thoracolumbar spine has 
been shown to be, at worst, 48 degrees when considering 
complaints of pain.  Thus, even considering the Veteran's 
subjective complaints of pain, the medical evidence of record 
does not support any additional limitation of motion in 
response to repetitive motion that would support an 
evaluation in excess of the 20 percent assigned for the 
period beginning on February 26, 2007.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2008); see also 38 
C.F.R. §§ 4.45, 4.59 (2008).

With regard to Note (1) of the General Rating Formula for 
Diseases and Injuries of the Spine, the Board observes that 
the Veteran has already been awarded a separate 10 percent 
evaluation for radiculopathy of the left lower extremity, 
effective December 21, 2004.  While the Board acknowledges 
the Veteran's intermittent complaints of radiating pain into 
his right lower extremity, the medical evidence of record 
shows that neurological testing has consistently yielded 
normal results for the right lower extremity.  Therefore, the 
medical evidence of record fails to show that the Veteran's 
low back disability has been productive of any objective 
neurological abnormalities, other than the radiculopathy of 
the left lower extremity which has already been compensated.  
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note (1) (2008).

All things considered, the record as a whole does not show 
persistent symptoms that equal or more nearly approximate the 
criteria for an initial evaluation higher than 10 percent at 
any time from December 21, 2004 through February 25, 2007, or 
for an initial evaluation higher than 20 percent at any time 
beginning on February 26, 2007.  See Fenderson v. West, 12 
Vet. App. 119 (1999).

In reaching the conclusions above, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
Veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).


Radiculopathy of the Left Lower Extremity

The Veteran contends that he is entitled to an initial 
disability rating in excess of 10 percent for radiculopathy 
of the left lower extremity.  Such disability has been rated 
as 10 percent disabling under 38 C.F.R. § 4.124a, Diagnostic 
Code 8720, effective December 21, 2004.

Under Diagnostic Code 8720, for neuralgia of the sciatic 
nerve in a lower extremity, the following ratings will apply.  
A 10 percent evaluation is warranted for mild incomplete 
paralysis.  A 20 percent evaluation is warranted for moderate 
incomplete paralysis.  A 40 percent evaluation is warranted 
for moderately severe incomplete paralysis.  A 60 percent 
evaluation is warranted for severe incomplete paralysis, with 
marked muscular atrophy.  An 80 percent evaluation is 
warranted for complete paralysis, where the foot dangles and 
drops, no active movement is possible of the muscles below 
the knee, and flexion of the knee is weakened or (very 
rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 8570 
(2008).

A note in the Rating Schedule pertaining to "Diseases of the 
Peripheral Nerves" provides that the term "incomplete 
paralysis" indicates a degree of lost or impaired function 
which is substantially less than that which results from 
complete paralysis of these nerve groups, whether the loss is 
due to the varied level of the nerve lesion or to partial 
nerve regeneration.  When the involvement is wholly sensory, 
the rating should be for the mild, or at most, the moderate 
degree.  38 C.F.R. § 4.124a (2008).

Turning to the evidence, the Veteran's service treatment 
records reflect complaints and treatment of chronic pain 
radiating from his low back into his left buttock and leg, 
beginning in October 2002.

The Veteran underwent a VA examination in November 2004, 
prior to being discharged from service.  On that occasion, a 
straight leg raise test was positive on the left (at 70 
degrees) and negative on the right.  Neurologically, the 
Veteran's motor power, deep tendon reflexes, and sensations 
were normal all over.  The Veteran's gait was normal and he 
used no ambulatory aids.  He was diagnosed with radicular 
symptoms in the left lower extremity.

Following discharge from service, VA treatment records dated 
from March 2005 through March 2006 show ongoing complaints 
and treatment of chronic pain in the left lower extremity.  
In a March 2005 VA treatment record, the Veteran presented 
with a normal gait and a neurological examination yielded 
normal results all over.

The Veteran underwent a VA examination in February 2006.  On 
that occasion, the Veteran reported severe pain in the left 
buttock that radiated down his left leg, as well as numbness 
in the lateral aspect of his left foot.  He reported that 
this pain would awaken him and also prevented him from 
falling asleep on occasion.  However, he stated that he had 
no flare-ups.  The frequency of severe pain was daily and 
lasted anywhere from minutes to hours.  It was noted that the 
Veteran was not currently undergoing any treatment, and that 
he had had epidural steroid injections in the past with no 
benefit.  The Veteran stated that his condition prevented him 
from being able to lift and bend.  He had a normal gait and 
utilized no brace.  Neurological examination revealed that 
the nerves involved were the sensory nerves of the left S1 
nerve root.  Reflexes were 2+ in the knee jerks and ankle 
jerks bilaterally.  A straight leg raise test was positive on 
the left (at 50 degrees) while sitting and negative on the 
right.  He had full motor strength in both lower extremities 
in all muscle groups.  Despite having paresthesias in the S1 
dermatome on the left, his sensations to sharp and dull were 
intact in all dermatomes of both lower extremities.  There 
was no muscle atrophy in the lower extremities.  The Veteran 
was diagnosed with left lower extremity pain and paresthesias 
involving the S1 nerve root on the left.

In a February 2006 VA treatment record, it was noted that the 
Veteran's pain in his left buttock and leg was chronic and 
constant and ranged from dull to sharp.  On this occasion, 
his gait was steady and he ambulated with no assistive 
devices, and neurological testing yielded normal results for 
the bilateral lower extremities.  In a March 2006 VA 
treatment record, it was noted that range of motion and 
muscle strength were all within normal limits for the left 
lower extremity.

The Veteran was afforded another VA examination in February 
2007.  On that occasion, the Veteran walked without any 
difficulty or gait abnormality and used no cane, brace, or 
other orthopedic assistive devices.  Neurological examination 
revealed subjective decreased light touch to the L5 dermatome 
on the left.  A straight leg raise test was positive on the 
left (at 30 degrees) while lying down and negative on the 
right, and negative while sitting bilaterally.  Otherwise, 
all other neurological testing yielded normal results, and 
motor strength was full in all muscle groups of the bilateral 
lower extremities.

Having carefully considered the Veteran's contentions in 
light of the evidence of record and the applicable law, the 
Board finds that the Veteran's radiculopathy of the left 
lower extremity is appropriately evaluated as 10 percent 
disabling for the entire period of claim.  The objective 
findings of record do not reflect evidence of symptoms 
productive of more than mild incomplete paralysis of the 
sciatic nerve in the left lower extremity.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8720 (2008).

All things considered, the record as a whole does not show 
persistent symptoms that equal or more nearly approximate the 
criteria for an initial evaluation higher than 10 percent at 
any time since the effective date of service connection on 
December 21, 2004.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  That is to say, the Veteran's radiculopathy of the 
left lower extremity has been no more than 10 percent 
disabling since the effective date of service connection, so 
his rating cannot be "staged" because the 10 percent already 
represents his greatest level of functional impairment 
attributable to that condition for the entire period of 
claim.

In reaching the conclusion above, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
Veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).


Right Shoulder Separation/Bankart Lesion

The Veteran contends that he is entitled to an initial 
disability rating in excess of 10 percent for right shoulder 
separation/Bankart lesion.  Such disability has been rated as 
10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5203, effective December 21, 2004.

The medical evidence of record reflects that the Veteran is 
right-handed; therefore, his service-connected right shoulder 
disability involves his major (i.e., dominant) upper 
extremity.  Under Diagnostic Code 5203, for impairment of the 
clavicle or scapula affecting the major upper extremity, the 
following ratings will apply: a 10 percent evaluation is 
warranted for malunion, as well as for nonunion without loose 
movement.  A 20 percent evaluation is warranted for nonunion 
with loose movement, as well as for dislocation.  Impairment 
of the clavicle or scapula may also be rated on impairment of 
function of the contiguous joint.  38 C.F.R. § 4.71a, 
Diagnostic Code 5203 (2008).

For limitation of motion of the shoulder a 20 percent 
evaluation is warranted for limitation of motion of the major 
arm when motion is possible to the shoulder level.  A 
30 percent evaluation is warranted for limitation of motion 
of the major arm when motion is limited to midway between the 
side and shoulder.  A 40 percent evaluation for limitation of 
motion of the major arm requires that motion be limited to 25 
degrees from the side.  38 C.F.R. § 4.71a, Diagnostic Code 
5201.

Turning to the evidence, the Veteran's service treatment 
records reflect complaints and treatment of chronic right 
shoulder pain and laxity, beginning in the summer of 2000.  
In April 2002, an in-service X-ray of the Veteran's right 
shoulder yielded normal results, with no evidence of 
arthritic, inflammatory, neoplastic, or traumatic changes.  
In July 2002, an in-service MRI of the Veteran's right 
shoulder showed a Hill-Sachs deformity of the humeral head 
with osseous Bankart lesion, as well as acromioclavicular 
joint hypertrophy.  In April 2003, it was noted that his 
right shoulder was "very functional" overall.  In March 
2004, during a Medical Board examination, inspection of the 
Veteran's right shoulder revealed no deformities or swelling, 
and active range of motion of the right shoulder was noted to 
be full.

The Veteran underwent a VA examination in November 2004, 
prior to being discharged from service.  On that occasion, he 
reported a history in service of his right shoulder popping 
out of its socket and immediately popping back in, which 
tended to occur when he raised his right hand and threw a 
ball.  He reported that his right shoulder disability caused 
discomfort in throwing a ball and in lifting heavy weight 
over his head.  Physical examination revealed tenderness on 
the anterior right shoulder.  Range of motion of his right 
shoulder measured 170 degrees of forward flexion, 140 degrees 
of abduction, 80 degrees of internal rotation, and 70 degrees 
of external rotation.  It was noted that this range of motion 
was not painful; however, at the end of the range of 
abduction, it was noted that the Veteran felt discomfort and 
aching in his right shoulder and became apprehensive that his 
right shoulder would separate.  He was diagnosed with 
recurrent right shoulder separation and Bankart lesion.

Following discharge from service, VA treatment records dated 
from March 2005 through March 2006 show ongoing complaints 
and treatment of chronic pain in the right shoulder.  In an 
August 2005 VA treatment record, range of motion in the 
Veteran's right shoulder was noted to be normal (though no 
specific measurements were provided), and it was noted that 
he had a history of arthralgia in the right shoulder.  An 
October 2005 VA MRI of the right shoulder showed subacromial 
impingement with rotator cuff tendinitis.

The Veteran underwent a VA examination in February 2006.  On 
that occasion, he complained of right shoulder pain and 
recurrent subluxation, with no flare-ups.  It was reiterated 
that the Veteran dislocated (then self-reduced) his right 
shoulder in service and that he had had five subluxations in 
the right shoulder since.  It was noted that he did not use 
any type of shoulder brace.  He reported that he could not 
throw, do push-ups, or participate in recreational activities 
that involved throwing or lifting.  Physical examination of 
the right shoulder revealed tenderness over the insertion of 
the rotator cuff tendon on the superolateral aspect of the 
humeral head, with no effusion.  Range of motion measured 180 
degrees of forward flexion (without pain), 180 degrees of 
abduction (with pain from 90 to 180 degrees), 90 degrees of 
internal rotation (without pain), and 90 degrees of external 
rotation 
(with anterior pain at 90 degrees and a positive apprehension 
sign).  There was 
no additional limitation following repetitive use, and there 
was no effect of incoordination or fatigue on his joint 
function.  The Veteran was diagnosed with impingement 
syndrome, right shoulder, with a positive apprehension sign 
after multiple subluxations and a single dislocation.

The Veteran was afforded another VA examination in February 
2007.  On that occasion, the Veteran complained of right 
shoulder pain at a level 4 out of 10.  He denied missing any 
days of work or school because of his shoulder.  
Significantly, he denied any subluxation, dislocation, or 
other signs or symptoms of right shoulder instability.  
Physical examination revealed a normal-appearing right 
shoulder with stria of the anterior fold.  There was no 
muscle wasting or atrophy, no shoulder instability, and no 
tenderness of the right shoulder, and shoulder impingement 
sign was negative.  Range of motion measured 180 degrees of 
forward flexion, 180 degrees of abduction, 90 degrees of 
internal rotation, and 90 degrees of external rotation.  
There was no loss of motion, weakness, fatigability, or loss 
of coordination on range of motion testing.  

Having carefully considered the Veteran's contentions in 
light of the evidence of record and the applicable law, the 
Board finds that the Veteran's right shoulder 
separation/Bankart lesion is appropriately evaluated as 10 
percent disabling for the entire period of claim.  The 
objective findings of record do not reflect evidence of 
impairment that is productive of either dislocation of the 
clavicle or scapula or of nonunion with loose movement.  
38 C.F.R. § 4.71a, Diagnostic Code 5203 (2008).  While the 
Board acknowledges that the Veteran has had a history of 
subluxation of the right shoulder, recurrent dislocation 
since service has not been shown.  

The Board has considered the application of 38 C.F.R. § 4.73, 
Diagnostic Code 5301 (2008), which pertains to the function 
of Muscle Group I, comprised of the external muscles of the 
shoulder girdle: (1) trapezius, (2) levator scapulae, and (3) 
serratus magnus.  Under Diagnostic Code 5301, for upward 
rotation of scapula and elevation of arm above shoulder 
level: a 10 percent rating is warranted for moderate 
impairment of function of the dominant shoulder; a 30 percent 
rating is warranted for moderately severe impairment of 
function of the dominant shoulder; and a 40 percent rating is 
warranted for severe impairment of function of the dominant 
shoulder.  38 C.F.R. § 4.73, Diagnostic Code 5301 (2008).  
However, the objective findings of record do not reflect 
evidence of at least moderately severe impairment of function 
of the right shoulder.  Therefore, the Board finds that the 
Veteran's right shoulder separation/Bankart lesion has been 
adequately evaluated by the 10 percent rating assigned under 
Diagnostic Code 5203, and a higher initial rating under 
Diagnostic Code 5301 is not warranted.

The Board has considered other potentially applicable 
diagnostic codes pertaining to the shoulder.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5200-5202 (2008).  However, the 
objective findings of record do not reflect evidence of 
ankylosis of scapulohumeral articulation (Diagnostic Code 
5200), limitation of motion of the right arm at least at 
shoulder level (Diagnostic Code 5201), or any other 
impairment of the humerus (Diagnostic Code 5202).  Therefore, 
Diagnostic Codes 5200-5202 do not apply.

Even considering the Veteran's subjective complaints of pain 
in his right shoulder, the medical evidence of record does 
not support any additional limitation of motion or functional 
loss in response to repetitive motion that would support an 
evaluation in excess of the 10 percent presently assigned.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2008); see also 38 C.F.R. §§ 4.45, 4.59 (2008).

All things considered, the record as a whole does not show 
persistent symptoms that equal or more nearly approximate the 
criteria for an initial evaluation higher than 10 percent at 
any time since the effective date of service connection on 
December 21, 2004.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  That is to say, the Veteran's right shoulder 
separation/Bankart lesion has been no more than 10 
percent disabling since the effective date of service 
connection, so his rating cannot be "staged" because the 10 
percent already represents his greatest level of functional 
impairment attributable to that condition for the entire 
period of claim.


Other Considerations

The Board has also considered whether the Veteran's 
degenerative disc disease with herniated nucleus pulposus L4-
S1, radiculopathy of the left lower extremity, and/or right 
shoulder separation/Bankart lesion have presented an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of an extraschedular rating is warranted.  See 
38 C.F.R. § 3.321(b)(1) (2008); Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996).  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA 
presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993) ("[R]ating schedule will apply unless 
there are 'exceptional or unusual' factors which render 
application of the schedule impractical.").  Here, the rating 
criteria reasonably describe the Veteran's disability level 
and symptomatology with respect to the above conditions, and 
provide for higher ratings for additional or more severe 
symptoms than currently shown by the evidence.  Thus, his 
disability picture has been contemplated by the rating 
schedule during the course of the appeal, and the assigned 
schedular evaluations are, therefore, adequate.  See Thun v. 
Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral 
for extraschedular consideration is not warranted.

In reaching the conclusions above, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
Veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).






	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to an initial disability rating in excess of 10 
percent for degenerative disc disease with herniated nucleus 
pulposus at L4-S1, for the period from December 21, 2004 
through February 25, 2007, is denied.

Entitlement to an initial disability rating in excess of 20 
percent for degenerative disc disease with herniated nucleus 
pulposus at L4-S1, for the period beginning on February 26, 
2007, is denied.

Entitlement to an initial disability rating in excess of 10 
percent for radiculopathy of the left lower extremity is 
denied.

Entitlement to an initial disability rating in excess of 10 
percent for right shoulder separation/Bankart lesion is 
denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


